 1                                         NOTE: CHANGES MADE BY THE COURT
 2
 3
                                                                                     JS-6
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                              CENTRAL DISTRICT OF CALIFORNIA
10
      CHIENG HSING HK Co., LTD.                   )
11                                                ) Case No.: 2:18-CV-02037-AB (SKx)
                                     Plaintiff,   )
12              vs.                               ) ORDER OF DISMISSAL
13                                                )
                                                  )
14    HS GLOBAL TRADING GROUP                     )
      COLLECTION; and RASHMIBHAI                  )
15    SHAH aka RASHMI SHAH,                       )
16                                                )
                                                  )
17                           Defendants.          )
      ________________________________
18
19                                      ORDER OF DISMISSAL

20          Pursuant to the Stipulation (Dkt. No. 47) of the parties, this case is ordered DISMISSED
21
     WITHOUT PREJUDICE subject to revival and reinstatement for the purpose of entering
22
     Judgment pursuant to the terms of the Stipulation in the Event of Default in Periodic Payments,
23
24   as agreed by the parties hereto. The Court retains jurisdiction. The July 29, 2019 hearing is

25   VACATED.
26   DATED: July 23, 2019                         ____________________________________
27                                                    JUDGE OF THE UNITED STATES
                                                      DISTRICT COURT
28


     _____________________________________________________________________________
                                           1
                                        ORDER OF DISMISSAL
